DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is responsive to the RCE filed on 05/03/2021.
Claims 1-21 are pending.

Response to Amendment

Applicant has amended independent claims 1, 5, 14 and dependent claims 19, 21 to include new/old limitations in a form not previously presented necessitating new search and considerations.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-21 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

The following claim language is not clearly understood:
Claim 1 recites “storing a first state of execution of the function code as a first snapshot;” and later recites “the first invoke handle being a reference to the first 
Claims 5 and 14 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims for the same rational.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Buzsaki (US Patent No. 5,987,422) in view of van Velzen et al. (US Pub. No. 2011/0276977 A1, hereafter van Velzen).
Buzsaki was cited in the last office action/IDS filed on 07/09/2020. Velzen was cited in the last office action.

Highlighted claim elements are missing from the respective cited prior art.


As per claim 1, Buzsaki teaches the invention substantially as claimed including a computer-implemented method, comprising: 
receiving, via an application programming interface, a workflow request to perform a workflow (fig 2 requestor client application 207 computer 1 col 5 lines 30-36 requestor, submits, client application program 207 identifying a workflow fig 7 requestor, executes, application program, first client process, to request execution of a workflow 705); 
causing a first virtual machine instance of a plurality of virtual machine instance to execute function code to perform a first portion of the workflow, performance of the first portion of the workflow including (fig 2 workflow engine 221 workflow definition 307 fig 7 perform operations indicated by the workflow definition 720 col5 lines 35-55 program code, activities, workflow definition, executed, virtual machine/workflow engine, like the workflow engine, workflow notification services is a virtual machine i.e. multiple virtual machine): 
storing a first state of execution of the function code as a first snapshot (fig 7 stores message including continuation information 725, fig 6 message table, call-back routine 620); 
receiving a first invoke handle corresponding to the first snapshot (fig 7 message addressed to the role, continuation information 725 - message is the handle fig 6 620 630) , the first invoke handle being a reference to the first snapshot and the stored first state of execution of the function code (fig 11 procedure respondtomessage (message_id, response) - continuation information stored in the message 1105 call procedure completeworkflow, identity of workflow, identity of activity 1110 col 12 lines 40-57 responsdToMessage, resume execution, workflow that was halted, pending response from a role, activity indicates in the continuation information stored along with the message, parameter, message_id, locate continuation information stored in the message table 1025 col 6 lines 34-40 continuation information, causes execution of the workflow, resumed at the activity in which role-input was required fig 10 procedure execute activity ( instance_id, activity_id, activity_definition, role_response 10005) col 11 lines 35-45 parameter activity_id identifies an activity within the workflow instance, parameter activity definition, pointer to the actual definition of the activity); 
submitting, to a first service, a first service request for first information associated with the workflow (fig 7 stores message requesting input 725 second client/database/login process/ communicate request 735 col 5 lines 30-36 requestor, submits, client application program 207 identifying a workflow), wherein the first service request includes the first invoke handle (fig 7 communicate the request to view messages 735 retrieves the messages stored by the first process, display the message to the role 740); and 
terminating the first virtual machine instance (col 6 lines 7-10 workflow engine halted, login process, workflow engine, terminated); 
(fig 7 second process, retrieves, message stored by the first process 740 stores message requesting input, continuation information 725 col 5 lines 30-36 requestor, submits, client application program 207 identifying a workflow); 
causing, using the first invoke handle and the first information (fig 7 retrieves the message stored by first process 740 input, continuation 725), a second virtual machine instance of the plurality of virtual machine instances to resume execution the function code from the first state of execution to perform a second portion of the workflow, performance of the second portion of the workflow (fig 7 based on the response, continuation information, executes one or more operation remaining 750 fig 2 workflow engine/virtual machine 221 col 2 lines 54-63 second process resumes execution  of the workflow at the point indicated by the continuation information, col5 lines 35-55 program code, activities, workflow definition, executed, virtual machine/workflow engine, like the workflow engine, workflow notification services is a virtual machine i.e. multiple virtual machine) including: 
storing a second state of execution of the function code as a second snapshot (fig 7 stores message including continuation information 725, fig 6 message table, call-back routine 620); 
receiving a second invoke handle corresponding to the second snapshot (fig 7 message addressed to the role, continuation information 725 - message is the handle fig 6 620 630), the second invoke handle being a reference to the second snapshot and the stored second state of execution of the function code (fig 11 procedure respondtomessage (message_id, response) - continuation information stored in the message 1105 call procedure completeworkflow, identity of workflow, identity of activity 1110 col 12 lines 40-57 responsdToMessage, resume execution, workflow that was halted, pending response from a role, activity indicates in the continuation information stored along with the message, parameter, message_id, locate continuation information stored in the message table 1025 col 6 lines 34-40 continuation information, causes execution of the workflow, resumed at the activity in which role-input was required fig 10 procedure execute activity ( instance_id, activity_id, activity_definition, role_response 10005) col 11 lines 35-45 parameter activity_id identifies an activity within the workflow instance, parameter activity definition, pointer to the actual definition of the activity); 
submitting, to a second service, a second service request for second information associated with the workflow (fig 7 stores message requesting input 725 second client/database/login process/ communicate request 735), wherein the second service request includes the second invoke handle (fig 7 communicate the request to view messages 735 retrieves the messages stored by the first process, display the message to the role 740); and 
terminating the second virtual machine instance (col 6 lines 7-10 workflow engine halted, login process, workflow engine, terminated); 
receiving, from the second service via the application programming interface, the second invoke handle and the second information (fig 7 second process, retrieves, message stored by the first process 740 stores message requesting input, continuation information 725); 
causing, using the second invoke handle and the second information (fig 7 retrieves the message stored by first process 740 input, continuation 725), a third virtual machine instance to resume execution of the function code from the second state of execution to perform a third portion of the workflow, performance of the third portion of the workflow (fig 7 based on the response, continuation information, executes one or more operation remaining 750 fig 2 workflow engine/virtual machine 221 col 2 lines 54-63 second process resumes execution  of the workflow at the point indicated by the continuation information col5 lines 35-55 program code, activities, workflow definition, executed, virtual machine/workflow engine, like the workflow engine, workflow notification services is a virtual machine i.e. multiple virtual machine) including:  
43determining a workflow result based on the second information (fig 9 915 recursive - for each branch activity, call procedure complete work flow 920 fig 10 return parameter indicating result of execution activity 1040 fig 5 activity result 525; fig 1 notify rejection/filled/back-ordered 125 145 150); 
returning the workflow result (fig 5 activity result 525 fig 9 call procedure execute activity, result 910 fig 10 return parameter indicating result of execution activity 1040 fig 1 notify rejection/filled/back-ordered 125 145 150); and 
terminating the third virtual machine instance (col 6 lines 7-10 workflow engine halted, login process, workflow engine, terminated); and 
providing the workflow result in response to the workflow request (fig 10 return parameter, result of execution activity fig 7 request execution of workflow 705).

Buzsaki doesn’t specifically teach workflow result and second virtual machine instance of the plurality of virtual machine instance and third virtual machine instance of the plurality of virtual machine (although Buzsaki teaching of result of last activity is equivalent to the workflow result and at least one virtual machine is being terminated and resumed, which is equivalent to the first/second/third virtual machine).

Van Velzen, however, teaches workflow result ([0027] result produced when a workflow is executed, concurrently/serially) and second virtual machine instance of the plurality of virtual machine instance and third virtual machine instance of the plurality of virtual machine ([0019] execution of workflows across multiple autonomous computational entities e.g. virtual machines [0024] fig 1 virtual machines 140,  available, execution, concurrently, serially executing fig 6 identify/designate/allocate sets of workflow tasks [0041] result of execution of tasks/items, recorded, returned for subsequent calls for execution).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Buzsaki with the teachings of van Velzen of result produced by executing workflow, multiple virtual machines ready for execution workflow tasks, recording and reusing the result for execution to improve efficiency and allow workflow result and second virtual machine instance of the plurality of virtual machine instance and third virtual machine instance of the plurality of virtual machine to the method of Buzsaki as in the instance invention. The combination of the analogous cited art (Buzsaki 2:35-50 van Velzen [0007] ) would have been obvious because applying known method of workflow execution to the method of distributed workflow execution as taught by van Velzen to yield a predictable result of starting and resuming different tasks of workflow activities on different virtual machines of multiple virtual machines and producing result of workflow execution with a reasonable expectations of success and improved efficiency (Buzsaki 2:55-65 van Velzen [0054]).
 
As per claim 2, Buzsaki teaches the second virtual machine instance executes on a different physical host from the first virtual machine instance (col 5 lines 39-45 executed, activities, workflow definition, constitutes a virtual machine, col 1 lines 22-31 networking, computers, perform, business function, workflow, download for execution, multiple machine col5 lines 35-55 program code, activities, workflow definition, executed, virtual machine/workflow engine, like the workflow engine, workflow notification services is a virtual machine i.e. multiple virtual machine).  
Van Velzen teaches remaining claim elements of second virtual machines is different from the first virtual machine ([0019] execution of workflows across multiple autonomous computational entities e.g. virtual machines).

As per claim 3, Buzsaki teaches wherein the first snapshot is stored in persistent storage provided by an on-demand data storage service (fig 7 stores message including continuation information 725, fig 6 message table, call-back routine 620, fig 2 database server 200 database 220 message table 600; van Velzen [0074]).  

As per claim 4, Buzsaki teaches wherein the workflow request includes the function code (fig 2 workflow definition/workflow engine program code).  


As per claim 5, Buzsaki teaches the invention substantially as claimed including a system, comprising: 

one or more processors (fig 13 1307); and 
memory (fig 13 1309) that stores computer-executable instructions that, as a result of being executed, cause the one or more processors to (col 14 lines 60-67 col 15 lines 1-5): 
in response to receipt of a workflow request (fig 7 request execution of workflow 705), cause a first virtual machine instance to execute software code to perform a first portion of a workflow (fig 7 perform operations indicated by the workflow 720 col5 lines 35-55 program code, activities, workflow definition, executed, virtual machine/workflow engine, like the workflow engine, workflow notification services is a virtual machine i.e. multiple virtual machine), performance of the first portion resulting in submission of an operation request to an entity (fig 7 perform, operation, workflow definition, until, request for input, role 720 message, addressed to role, requesting input 725); Page 3 of 12 
4825-5481-4935v 4 0097749-A89USApplication No. 16/366,976Reply to Office Action of January 8, 2021 receive, from the entity, a resume workflow request (fig 7 response from the role is communicated 745 fig 6 call-back routine 620; col 9 lines 1-7 call-back, invoked, resume execution when response from the role is received fig 11 respondToMessage, resume execution) that includes: 
a handle that comprises a reference to a snapshot that corresponds to a state of execution of the software code (fig 11 procedure respondtomessage (message_id, response) - continuation information stored in the message 1105 call procedure completeworkflow, identity of workflow, identity of activity 1110 col 12 lines 40-57 responsdToMessage, resume execution, workflow that was halted, pending response from a role, activity indicates in the continuation information stored along with the message, parameter, message_id, locate continuation information stored in the message table 1025 col 6 lines 34-40 continuation information, causes execution of the workflow, resumed at the activity in which role-input was required fig 10 procedure execute activity ( instance_id, activity_id, activity_definition, role_response 10005) col 11 lines 35-45 parameter activity_id identifies an activity within the workflow instance, parameter activity definition, pointer to the actual definition of the activity); and 
a response to the operation request to the entity (fig 11 call procedure passing the response as input 1110); 
cause, using the handle to the snapshot and the response to the operation request (fig 7 based on the response from the role, continuation information 750 retrieves the message stored by first process 740 input, continuation 725), a second virtual machine instance to execute the software code from the state to perform a second portion of the workflow (fig 7 second process, executes, the one or more operation remaining in the workflow 750); 
receive, from an additional virtual machine instance that executes a final portion of the workflow, a workflow result (fig 9 915 recursive - for each branch activity, call procedure complete work flow 920 fig 10 return parameter indicating result of execution activity 1040 fig 5 activity result 525; fig 1 notify rejection/filled/back-ordered 125 145 150); and 
provide, in response to the first request, the workflow result to the requestor (fig 10 return parameter, result of execution activity).  

Buzsaki doesn’t specifically teach second virtual machine instance, additional virtual machine instance that executes, and workflow result (although Buzsaki teaching of result of last activity is equivalent to the workflow result and at least one virtual machine is being terminated and resumed, which is equivalent to the first/second/third virtual machine).

Van Velzen, however, teaches second virtual machine and additional virtual machine instance of the plurality of virtual machine ([0019] execution of workflows across multiple autonomous computational entities e.g. virtual machines [0024] fig 1 virtual machines 140,  available, execution, concurrently, serially executing fig 6 identify/designate/allocate sets of workflow tasks [0041] result of execution of tasks/items, recorded, returned for subsequent calls for execution) and workflow result ([0027] result produced when a workflow is executed, concurrently/serially).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Buzsaki with the teachings of van Velzen of result produced by executing workflow, multiple virtual machines ready for execution workflow tasks, recording and reusing the result for execution to improve efficiency and allow workflow result and second virtual machine instance of the plurality of virtual machine instance and third virtual machine instance of the plurality of virtual machine to the method of Buzsaki as in the instance invention. The combination of the analogous cited art (Buzsaki 2:35-50 van Velzen [0007] ) would have been obvious because applying known method of workflow execution to the method of distributed workflow execution as taught by van Velzen to yield a predictable result of starting and resuming different tasks of workflow activities on different virtual machines of multiple virtual machines and producing result of workflow execution with a reasonable expectations of success and improved efficiency (Buzsaki 2:55-65 van Velzen [0054]).


As per claim 6, Buzsaki teaches wherein the entity is a user interface executing on a client device of a user (fig 2 role, computer2 225 client application 227).  

As per claim 7, Buzsaki teaches wherein the additional virtual machine instance that executes the final portion of the workflow (col 5 lines 39-45 executed, activities, workflow definition, constitutes a virtual machine, col 1 lines 22-31 networking, computers, perform, business function, workflow, download for execution, multiple machine) further determines the workflow result based on the response to the operation request to the entity (fig 7 based on the response from the role and the continuation information, second process executes the one or more operations remaining to be executed in the workflow 750 fig 10 return parameter indicating result of execution activity 1040).  
van Velzen teaches remaining claim elements of additional virtual machine and workflow result ([0050] result of the execution of the workflow [0019] execution of workflows across multiple autonomous computational entities e.g. virtual machines [0024] fig 1 virtual machines 140, available, execution, concurrently, serially executing fig 6 identify/designate/allocate sets of workflow tasks [0041] result of execution of tasks/items, recorded, returned for subsequent calls for execution).

As per claim 8, Buzsaki teaches wherein the handle is a uniform resource name (fig 5 workflow name 50 message_id 535 col 13 lines 45-55 universal resource locator, message addressed to the role).  

Claim 9 recites elements of claim 4. Therefore, it is rejected for the same rational.

As per claim 10, Buzsaki teaches performance of the second portion of the workflow causes submission of another operation request to another entity (fig 1 request approval 120 leads to check inventory 140 request fig 7 perform workflow until a request for input from role is detected 720); and the computer-executable instructions further include instructions that cause the system to: 
receive, from the other entity, another resume workflow request that includes (fig 7 response from the role is communicated 745 fig 6 call-back routine 620; col 9 lines 1-7 call-back, invoked, resume execution when response from the role is received fig 11 respondToMessage, resume execution): 
the handle to another snapshot that corresponds to another state of execution of the software code (fig 7 message addressed to the role, continuation information 725 - message is the handle fig 6 620 630); and 
a response to the other operation request ((fig 11 call procedure passing the response as input 1110); and 
cause, using the handle to the other snapshot and the response to the other operation request (fig 7 retrieves the message stored by first process 740 input, continuation 725), a third virtual machine instance to execute the software code from the other state to perform a third portion of the workflow (fig 7 based on the response, continuation information, executes one or more operation remaining 750 fig 2 workflow engine/virtual machine 221 col 2 lines 54-63 second process resumes execution  of the workflow at the point indicated by the continuation information).  

van Velzen teaches remaining claim elements of third virtual machine ([0019] execution of workflows across multiple autonomous computational entities e.g. virtual machines [0024] fig 1 virtual machines 140, available, execution, concurrently, serially executing fig 6 identify/designate/allocate sets of workflow tasks).


As per claim 11, Buzsaki teaches the system to generate the snapshot that corresponds to the state of execution of the software code (fig 7 message including continuation information 725, fig 6 message table, call-back routine 620 col 6 lines 34-40 continuation information, causes execution of the workflow, resumed at the activity in which role-input was required).  

As per claim 12, Buzsaki teaches instructions that cause the system to terminate the additional virtual machine instance (col 6 lines 7-10 workflow engine halted, login process, workflow engine, terminated). 
 	van Velzen teaches remaining claim elements of additional virtual machine ([0019] execution of workflows across multiple autonomous computational entities e.g. virtual machines [0024] fig 1 virtual machines 140, available, execution, concurrently, serially executing fig 6 identify/designate/allocate sets of workflow tasks).


As per claim 13, Buzsaki teaches the entity is a service of a computing resource service provider that maintains the system (fig 2 role, client application 227 computer 225).  

Claims 14-16, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Buzsaki, as applied to above claims, in view of Raisanen (US Pub. No. 2007/0106541 A1).
Raisanen was cited in the last office action.

As per claim 14, Buzsaki teaches the invention substantially as claimed including a non-transitory computer-readable storage medium having stored thereon executable instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system to at least (col 15 lines 1-10): 
receive a first request from a requestor to perform a workflow (fig 7 request execution of a workflow 705); 
instantiate a first virtual machine and cause the first virtual machine to execute software code (fig 1 workflow engine 221 workflow definitions 307 col5 lines 35-45 workflow engine program code, virtual machine fig 7 perform operations indicated by the workflow definition 720) to at least: 
perform a first portion of the workflow (fig 7 perform operations indicated by the workflow definition until a request for input from role is detected 720); 
store a first snapshot of a first state of execution of the software code (fig 7 stores, message, continuation information, fig 6 message table, call-back routine 620); and 
provide a first handle to the first snapshot to an entity that is to provide first information (fig 7 message addressed to the role, continuation information 725 - message is the handle fig 6 620 630), the first handle comprising a reference to the first snapshot and the stored first state of execution of the software code (fig 11 procedure respondtomessage (message_id, response) - continuation information stored in the message 1105 call procedure completeworkflow, identity of workflow, identity of activity 1110 col 12 lines 40-57 responsdToMessage, resume execution, workflow that was halted, pending response from a role, activity indicates in the continuation information stored along with the message, parameter, message_id, locate continuation information stored in the message table 1025 col 6 lines 34-40 continuation information, causes execution of the workflow, resumed at the activity in which role-input was required fig 10 procedure execute activity ( instance_id, activity_id, activity_definition, role_response 10005) col 11 lines 35-45 parameter activity_id identifies an activity within the workflow instance, parameter activity definition, pointer to the actual definition of the activity); 
receive a second request that includes the first handle and the first information (fig 7 retrieves the message stored by first process 740 input, continuation 725), instantiate a second virtual machine to execute the software code to resume performance of the workflow from the first state using the first information (fig 7 based on the response, continuation information, executes one or more operation remaining 750 fig 2 workflow engine/virtual machine 221),
as a result of receipt of a third request that includes a second handle and second information (fig 7 retrieves the message stored by first process 740 input, continuation 725  col 2 lines 40-45 message, input, needed, role, continuation information - equivalent to the second request), instantiate a third virtual machine (fig 2 workflow engine/virtual machine 221) to resume performance of the workflow from a second state using the second information (fig 7 based on the response, continuation information, executes one or more operation remaining 750 col 2 lines 55-60 user, responds, input, resumes execution, point indicated by the continuation information , input), wherein the second handle comprises a reference to a second snapshot of a second state of execution of the software code (fig 7 message addressed to the role, continuation information 725 - message is the handle fig 6 620 630 fig 11 procedure respondtomessage (message_id, response) - continuation information stored in the message 1105 call procedure completeworkflow, identity of workflow, identity of activity 1110 col 12 lines 40-57 responsdToMessage, resume execution, workflow that was halted, pending response from a role, activity indicates in the continuation information stored along with the message, parameter, message_id, locate continuation information stored in the message table 1025 col 6 lines 34-40 continuation information, causes execution of the workflow, resumed at the activity in which role-input was required fig 10 procedure execute activity ( instance_id, activity_id, activity_definition, role_response 10005) col 11 lines 35-45 parameter activity_id identifies an activity within the workflow instance, parameter activity definition, pointer to the actual definition of the activity); 
receive a workflow result from the third virtual machine (fig 9 915 recursive - for each branch activity, call procedure complete work flow 920 fig 10 return parameter indicating result of execution activity 1040 fig 5 activity result 525; fig 1 notify rejection/filled/back-ordered 125 145 150); and 

provide, in response to the first request, the workflow result to the requestor (fig 10 return parameter, result of execution activity).  
	
Buzsaki doesn’t specifically teach workflow result (although result of last activity is equivalent to the workflow result).

Raisanen, however, teaches workflow result ([0050] result of the execution of the workflow).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Buzsaki with the teachings of Raisanen of execution result of the workflow to improve efficiency and allow gathering final result of the workflow to the method of Buzsaki as in the instant invention. The combination of the cited art would have been obvious to one of ordinary skills in the art before the effective fling date of the invention because known applying known method of gathering final result of the workflow execution of Raisanen to the workflow execution method of Buzsaki to yield a predictable result with a reasonable expectations of success and improved efficiency. 

As per claim 15, Buzsaki teaches wherein the second virtual machine is instantiated on a different physical host from the first virtual machine (fig 2 workflow engine 221 i.e. first virtual machine workflow notification 222 i.e. second virtual machine; col 1 lines 25-31 workflow definition downloaded on multiple machine for execution; col 5 lines 52-55).

As per claim 16, Buzsaki teaches the first snapshot represents a set of differences between the first state of execution of the software code and a base configuration (fig 5 workflow name 505 workflow instance 510 workflow activity 515 workflow activity status 520 message_ID 535 fig 6 call-back routine 620 message 630 message status 610 col 2 lines 42- continuation information, point at which execution of workflow should resume; fig 7 remaining operations 750 - difference could be derived from these information); and the second snapshot represents a set of differences between the first state of execution of the software code and the second state of execution of the software code (fig 5 workflow name 505 workflow instance 510 workflow activity 515 workflow activity status 520 message_ID 535 fig 6 call-back routine 620 message 630 message status 610 col 2 lines 42- continuation information, point at which execution of workflow should resume fig 7 remaining operations 750 - difference could be derived from these information).  


As per claim 18, Buzsaki teaches the computer system is hosted by a computing resource service provider (fig 2 database server 200); and 
the entity is provided by a third party outside the control of the computing resource service provider (fig 2 client application 227 computer 225 role).  

As per claim 19, Buzsaki teaches the software code is received with the first request (fig 2 workflow definition 307 fig 7 workflow definition based on the execution request 715).  

As per claim 20, Buzsaki teaches wherein the software code further includes code that causes the first virtual machine to terminate after providing the first handle (col 6 lines 7-10 workflow engine halted, login process, workflow engine, terminated; fig 7 login process, stores, message, requesting, input and operations remaining). 
 
As per claim 21, Buzsaki teaches the software code that causes the first virtual machine to terminate cause a computing resource allocated to the first virtual machine to be deallocated (col 6 lines 7-10 workflow engine halted, login process, workflow engine, client login process is terminated i.e. resources are released) and made available to be used by another virtual machine (col 1 lines 22-31 networking, computers, perform, business function, workflow, download for execution, multiple machine, col 10 lines 2-20 second client process, create second login process, second login process executes the one or more operation remaining to be executed in the workflow fig 2 workflow engine/virtual machine 221 - reusing the released resources).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Buzsaki, as applied to above claims, in view of Raisanen and further in view of Shimamura et al. (US Pub. No. 2018/0302277 A1, hereafter Shimamura).

As per claim 17, Buzsaki teaches the computer system is a server of an event-driven (fig 2 database server 200), serverless computing platform provided as a service by a computing resource service provider (fig 2 workflow notification service 222 workflow engine 221 client processes 216 217).  
Buzsaki and Raisanen, in combination, do not specifically teach serverless.
Shimamura, however, teaches serverless ([0030] serverless computing system, deal with workflows).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Buzsaki and Raisanen with the teachings of Shimamura of workflow execution on serverless computing system to improve efficiency and allow serverless computing platform provided as a service by a computing resource service provider to the method of Buzsaki and Raisanen as in the instant invention.


Examiners Note
Applicant is further reminded of that the cited paragraphs and in the references as applied to the claims above for the convenience of the applicant(s) and although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider all of the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Response to Arguments
The previous objections to the specification have been withdrawn.
Applicant's arguments filed on 05/02/2021 have been fully considered but they are moot in view of newly cited portion of the prior art. 
Applicant is further reminded although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fujii; Kenichi (US 20100023950 A1) teaches workflow processing apparatus.
Govindaraju; Agila et al. (US 20200186445 A1) teaches methods and systems that provision distributed applications that invoke functions provided by a distributed-function-as-a-service feature.
MITKAR; Amit et al. (US 20180276085 A1) teaches virtual machine recovery point generation.
Swope; Stuart Dean et al. (US 10,521,195 B1) teaches guided definition of an application programming interface action for a workflow.
.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 8:00 - 18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195